Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
Response to Amendment
Claim 13 has been amended.

Claims 1-20 are pending.




Response to Arguments
I.	Applicant’s arguments, see Remarks filed 6/4/2021, with respect to the rejection(s) of the pending claims under 35 U.S.C. 102  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arimilli et al (US 2011/0173258).


Claim Rejections - 35 USC § 102
II.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

III.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Arimilli et al (US 2011/0173258).

a.	Per claim 1, Arimilli et al teach a first computing device of a multi-device system, comprising: 
one or more first processors coupled to one or more memory devices (Figure 2-4A—processors coupled to memory device); and 

a supervisory processor configured to establish a plurality of virtual channels over a physical wireless channel between the first computing device and a second computing device of the multi-device system, wherein each of the virtual channels is associated with a different pair of processors comprising a source processor selected from one of the first processors or second processors of the second computing device and a destination processor selected from one of the first processors or the second processors (Figures 7-9, paras 0093-98—plurality of virtual channels each associated with source and destination processors), 

wherein, for each virtual channel and associated pair of processors, the source processor of the pair of processors is configured to communicate application data with the destination processor of the pair of processors using the virtual channel (paras 0088-90, 0094, 0098-100—virtual channels associated with multiple processor device communicates packets from downstream devices to upstream devices).

Claims 13 and 20, differing by statutory class, contain limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, Arimilli et al teach the first computing device of claim 1, wherein the supervisory processor is further configured to, for a first virtual channel of the virtual channels, allocate a portion of memory of the one or more memory devices for storing fragments of an application payload received as packets via the first virtual channel (Figures 4A, 22 and 24-25, paras 0094-96, 0099, 0194-197, 0212-220—memory for storing payload received as data packet blocks).  
Claim 14 contains limitations that are substantially equivalent to the limitations of claim 2 and are therefore rejected under the same basis.
c.	Per claim 3, Arimilli et al teach the first computing device of claim 1, further comprising: a wireless handler configured to perform at least one of send, in a packet, a fragment of a first application payload on at least one virtual channel or receive, in a packet, a fragment of a second application payload on at least one other virtual channel (paras 0193-197, 0208—data packet payload received via a virtual channel).  
d.	Per claim 4, Arimilli et al teach the computing device of claim 1, further comprising: a wireless handler configured to generate packets from application data generated by a source processor of an associated pair of processors having a first virtual channel of the virtual channels (paras 0098, 0193—packets associated with a pair source and destination processors with a virtual channel).  
e.	Per claim 5, Arimilli et al teach the first computing device of claim 4, wherein each of the packets comprises: at least one of source identifier for the source processor of the pair of processors and a destination identifier for the destination processor of the pair of processors, wherein the second computing device uses at least one of the source identifier or the destination identifier to identify allocated portion of memory in the second computing device (Figure 17, paras 0088-90, 0094, 0098, 0101, 0107, 0193—source and destination identifier, hop and storage identification information).  
f.	Per claim 6, Arimilli et al teach the first computing device of claim 4, wherein each of the packets comprises: a destination identifier for a destination processor of the pair of processors, wherein a wireless handler at the second computing devices uses the destination identifier to identify for the first virtual channel an allocated portion of memory in the second Figure 17, paras 0088-90, 0094, 0098, 0101, 0107, 0193—source and destination identifier, hop and storage identification information).  
Claim 17 contains limitations that are substantially equivalent to the limitations of claims 5-6 and are therefore rejected under the same basis.
g.	Per claim 7, Arimilli et al teach the first computing device of claim 4, wherein each of the packets comprises: a stream identifier for the first virtual channel, wherein the stream identifier corresponds to a portion of memory of the one or more memory devices, the portion of memory being allocated to store, for the source processor, incoming application data from a destination processor of the pair of processors (Figure 17, paras 0088-90, 0093-94, 0098, 0101, 0107, 0193—source and destination identifier, hop and storage identification information, packets associated with a pair source and destination).  
h.	Per claim 8, Arimilli et al teach the first computing device of claim 4, wherein each of the packets comprises: a sequence number for a fragment of an application payload to be communicated in the packets via the first virtual channel, wherein the sequence number corresponds to a position of the fragment in the application payload (Figures 17 and 22, paras 0088-90, 0093-94, 0098, 0101, 0107, 0189, 0193—sequence number ID with virtual channel ID).  
i.	Per claim 9, Arimilli et al teach the first computing device of claim 4, wherein each of the packets comprises: a type attribute indicating whether the packets are to be fragmented or non- fragmented, wherein the type attribute further indicates whether an application payload to be communicated in the packets exceeded a size restriction (paras 0194-195—payload packet data size limitations).  
j.	Per claim 10, Arimilli et al teach the first computing device of claim 4, wherein each of the packets comprises: a length attribute indicating a size restriction on an application payload to be communicated in the packets via the first virtual channel, wherein the length attribute further 45Docket No.: 1266-083US01/P10095OUS01 indicates a size of a portion of memory of the one or more memory devices for storing the application payload (paras 0005, 0099, 0134, 0202—allocation of virtual channel depth and size, memory buffer space limitation).  
k.	Per claim 11, Arimilli et al teach the first computing device of claim 1, further configured to: allocate a portion of memory of the one or more memory devices for storing fragments of an application payload to be received via a virtual channel of the virtual channels; receive, via the virtual channel, one or more wireless communications comprising at least one fragment of an application payload from the second computing device; and store, in at least one slot of the portion of the shared memory, the at least one fragment of the application payload, the at least one slot having at least one location that corresponds to at least one sequence number of the at least one fragment in the application payload (paras 0005, 0094-96, 0099, 0134, 0194-197, 0202, 0212-220—allocation of virtual channel depth and size,  storing blocks of payload data received via virtual channels, wireless communication).   
Claim 15 contains limitations that are substantially equivalent to the limitations of claim 11 and are therefore rejected under the same basis.
Claim 18 contains limitations that are substantially equivalent to the limitations of claim 8 and 11 are therefore rejected under the same basis.
l.	Per claim 12, Arimilli et al teach the first computing device of claim 1, further configured to: generate header information for a plurality of fragments of an application payload paras 0094, 0136, 0139, 0158, 0194—header information of payload data packet and plurality of virtual channels).
Claim 16 contains limitations that are substantially equivalent to the limitations of claim 12 and are therefore rejected under the same basis.
m.	Per claim 19, Arimilli et al teach the method of claim 13, wherein the virtual channel is associated with a set of features comprising an encryption policy, a security key-pair, and a quality of service (paras 0099, 0101, 0195—different classes of channels).



Conclusion
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448